Exhibit 10.28

NewPage Corporation

December 21, 2007

Mr. James Tyrone

Dear Jim:

The purpose of this letter agreement (the “Agreement”) is to acknowledge and set
forth the terms of our agreement regarding the termination of your employment
under the Employment Agreement between NewPage Corporation (the “Company”) and
you dated May 2, 2005 (the “Employment Agreement”). Capitalized terms not
defined in this Agreement, shall have the definitions given to them in the
Employment Agreement.

1. You confirm that your last day of employment with the Company will be
January 2, 2008 (the “Termination Date”), and effective as of such date, your
employment as Senior Vice President, Coated Sales and Marketing of the Company
is terminated without Cause as that term is defined in the Employment Agreement.
In addition, effective as of the Termination Date, you shall resign from all
offices, directorships and fiduciary capacities held with, or on behalf of, the
Company and its subsidiaries and affiliates or any benefit plan sponsored by
them. Except as set forth herein, the Employment Agreement will terminate on the
Termination Date.

2. In consideration of the obligations herein and in full satisfaction of its
obligations to you pursuant to the Employment Agreement or otherwise,

 

  (a) The Company shall pay you accrued but unpaid Base Salary through the
Termination Date, payable in accordance with the Company’s regular payroll
practices;

 

  (b) The Company shall pay you $765,123 (i.e., three times Base Salary minus
the original purchase price paid by you for your Paper Class A Common Percentage
Interests);

 

  (c) The Company shall pay you a payment of $37,500 for accrued but unused
vacation;

 

  (d) The Company shall pay you $297,380 (i.e., a bonus for the year of
termination);

 

  (e)

You will continue to receive welfare benefits under the Company’s welfare
benefit plans for twenty-four (24) months following the Termination Date;
provided that you continue to pay the employee



--------------------------------------------------------------------------------

Mr. James Tyrone

December 20, 2007

Page 2

 

 

cost sharing payments in connection with such benefits; provided, further, that
if you become employed with another employer and are eligible to receive welfare
benefits under such other employer’s welfare benefit plans, the welfare benefits
under the Company’s welfare benefit plans shall be secondary to those provided
under the welfare benefit plans of such new employer;

 

  (f) You will be provided, at the Company’s expense, with up to one year’s
outplacement services with Right Management in Dayton, Ohio; and

 

  (g) You will be entitled to receive all other accrued vested benefits as of
the Termination Date to which are you are entitled under the terms of the
Company’s employee benefit plans.

3. The Company’s obligations under Paragraphs 2(b) through 2(d) above are
contingent upon your signing and not revoking the General Release attached to
this Agreement as Appendix A (the “Release”), which is hereby incorporated by
reference and made a part of this Agreement. Subject to the expiration of the
applicable revocation period contained in the Release, the payments set forth in
Paragraphs 2(b) through 2(d) shall be paid in a lump sum within ten (10) days
following the execution hereof.

4. The provisions of Sections 6, 7, 8, 9, 12, 13 and 22 of the Employment
Agreement shall remain in full force and effect subsequent to the Termination
Date and shall survive the termination of the Employment Agreement. You
represent and warrant that you have complied with the provisions of Sections 6,
7, 8, 12 and 13 as of the date you execute this Agreement. You represent and
warrant that as of the Termination Date, you shall deliver to the Company all
copies of Company Property in your possession or control.

5. You agree that the terms and conditions of this Agreement are confidential
and that you will not disclose the existence of this Agreement or any of its
terms to any third parties, other than to your spouse, attorneys and financial
and tax advisors, or as required by law or as may be necessary to enforce this
Agreement.

6. All payments by the Company described in this Agreement will be reduced by
all taxes and other amounts that the Company is required to withhold under
applicable law.

7. The Company acknowledges and agrees that the payments provided hereunder are
not subject to mitigation or offset.

8. You and the Company agree that this Agreement contains the complete agreement
between you and the Company and that there are no other agreements or
representations relating in any way to the subject matter of this Agreement and
supersedes any and all prior agreements or understandings with respect to this
Agreement’s subject matter, except as expressly set forth herein.



--------------------------------------------------------------------------------

Mr. James Tyrone

December 20, 2007

Page 3

 

9. The provisions of this Agreement shall be construed in accordance with the
laws of the State of New York applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles.

10. The parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in Dayton, Ohio, for the purposes of any suit, action or other proceeding
brought by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts. In addition, the
parties agree to the waiver of a jury trial.

11. The provisions of this Agreement shall be severable. The unenforceability or
invalidity of any one or more provisions, clauses or sentences hereof shall not
render any other provision, clause or sentence herein contained unenforceable or
invalid. The portion of the Agreement that is not invalid or unenforceable shall
be considered enforceable and binding on the parties and the invalid or
unenforceable provision(s), clauses or sentences shall be deemed excised,
modified or restricted to the extent necessary to render the same valid and
enforceable, and this Agreement shall be construed as if such invalid or
unenforceable provision(s), clauses(s) or sentences(s) were omitted, modified or
restricted.

12. This Agreement may be signed in single or separate counterparts, each of
which shall constitute an original.

 

NEWPAGE CORPORATION By:  

/s/ Douglas K. Cooper

Name:   Douglas K. Cooper Title:   Vice President, General Counsel and Secretary

ACCEPTED AND AGREED,

this 20th day of December, 2007

/s/ James C. Tyrone

James C. Tyrone



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
James C. Tyrone (“Executive”), individually and on behalf of his respective
heirs, executors, administrators, representatives, agents, attorneys and assigns
(the “Executive Releasor”), hereby irrevocably, fully and unconditionally
releases and forever discharges NewPage Corporation, (the “Company”) and its
affiliated companies, parents, subsidiaries, predecessors, successors, assigns,
divisions, related entities and all of their present employees, officers,
directors, trustees, shareholders, members, partners (as applicable), agents,
investors, attorneys and representatives (the “Company Released Parties”), from
any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever which the Executive Releasor, has, or may hereafter have
against the Company Released Parties or any of them arising out of or by reason
of any cause, matter or thing whatsoever from the beginning of the world to the
date hereof, including without limitation any and all matters relating to
employment with the Company and its subsidiaries or affiliates, and the
cessation thereof, and all matters arising under any federal, state or local
statute, rule or regulation or principle of contract law or common law,
including but not limited to the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. and applicable labor and
employment laws of the states of New York and Ohio; provided, however, that
nothing contained in this General Release shall release the Company and the
Company Released Parties from any obligation to indemnify the Executive and the
Executive Releasor with respect to any liability, damages, costs, or expenses of
any kind to which the Executive and/or the Executive Releasor are entitled as a
matter of law, by virtue of the articles of incorporation, organizational
agreements, by-laws, and other governing documents of the Company, Maple Timber
Acquisition, LLC, or any of their respective subsidiaries and affiliates and
their respective successors and assigns, or under any policy of insurance now or
hereafter in effect, nor shall anything contained in this General Release
release or impair the rights of the Executive and the Executive Releasor to such
indemnification. Nothing contained herein shall release the Company Released
Parties from any obligations under any agreement relating to the grant, holding
or disposition of equity, including, without limitation any equity purchase
and/or any equityholders agreements.

In consideration of the obligations and representations of Executive, the
Company hereby irrevocably, fully and unconditionally releases and forever
discharges the Executive, from any and all manner of actions and causes of
action, suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which the Company, has, or
may hereafter have against the Executive arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world to the date
hereof, including without limitation any and all matters relating to



--------------------------------------------------------------------------------

employment with the Company and its subsidiaries or affiliates, and the
cessation thereof, other than any obligations of the Executive or terms set
forth in Sections 6, 7, 8, 9, 12, 13 and 22 of the Employment Agreement, which
shall survive, and all matters arising under any federal, state or local
statute, rule or regulation or principle of contract law or common law.
Notwithstanding the foregoing, the Company does not waive or release Executive
from any obligations under this General Release or liability to Company Released
Parties for any claims such Company Released Parties may have against the
Executive arising out of the Executive’s gross negligence or willful misconduct.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for twenty-one (21) days from the date he received
a copy. If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

Executive may revoke this General Release after signing it by giving written
notice to Mark Suwyn, within seven (7) days after signing it. This General
Release, provided it is not revoked, will be effective on the eighth (8th) day
after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation. Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this General Release as of December 20, 2007.

 

2



--------------------------------------------------------------------------------

EXECUTIVE     NEWPAGE CORPORATION

/s/ James C. Tyrone

   

/s/ Douglas K. Cooper

Name:   James C. Tyrone     Name:   Douglas K. Cooper       Title:   Vice
President, General Counsel and Secretary

 

3